Title: To George Washington from Edward Carrington, 18 July 1798
From: Carrington, Edward
To: Washington, George

 

Dear Sir
Richmond July 18 1798

By this evenings Mail I had the honor to receive your letter of the 15th Instant, and am impelled by the very great sensibility with which it fills my mind, to reply to it immediately.
It is impossible for me Sir, to disobey your call to any station which, in the threatened crisis, you may suppose me capable of taking. were I even insensible to the honor resulting from the circumstance, the example under which your summons is made, could not but be irresistable in a mind impressed as that of every true American must be at this time. I freely give my assent to be disposed of agreeably to your judgment with a view to the good of our beloved and injured Country, without annexing any conditions whatever. Having said this much, it may not be improper for me to observe, that the late increased duties of the Office I hold, have brought into operations measures which, with the old business, render it of importance that my attention to the appointment you have assigned, be deferred as long as possible, and it would be my wish if the public interest admit of it, not to be called to it, until indispensably necessary. With the most grateful respect I have the honor to be Dear Sir Your Most Obt st

Ed. Carrington

